MEMORANDUM **
In these consolidated petitions, Evangelina Angel Salazar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) orders denying her two motions to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petitions for review.
Angel Salazar fails to address the BIA’s denial of her first motion to reopen in her opening brief and therefore has waived any challenge to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
The BIA acted within its discretion in concluding that Angel Salazar’s second motion to reopen was numerically barred. See 8 C.F.R. § 1003.2(c). Angel Salazar’s contention that the motion should have been construed as a motion to remand is unavailing because her direct appeal was not pending at the time she filed the mo*652tion. See Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir.2005).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.